Shepley, C. J.,
orally.—By statute, chap. 148, sec. 25, and the decisions under it, the justices are required to adjudicate upon the correctness of the notice.
If they adjudge it correct, they are to proceed further; otherwise, their action is at an end.
After the plaintiff had removed into this State, and his residence had been made known to the defendants, the notice was served, not upon the plaintiff, but upon his attorney. Was that a correct notice? That very question was before the justices for their decision. They considered the notice correct. That decision is conclusive. It is not examinable here. This has often been ruled. Plaintiff nonsuit.